             Case 2:20-cv-01105-JLR Document 22 Filed 07/16/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10      STATE OF WASHINGTON,                                      NO.    2:20-cv-01105-JDD
11                                   Plaintiff,                   DECLARATION OF
                                                                  DANIEL ZEITLIN
12               v.
13      UNITED STATES DEPARTMENT OF
        HEALTH AND HUMAN SERVICES;
14      ALEX M. AZAR, in his official capacity as
        the Secretary of the United States
15      Department of Health and Human Services,
16                                   Defendants.
17

18          Pursuant to 28 U.S.C. § 1746(2), I, Daniel Zeitliin, declare under penalty of perjury under
19   the laws of the United States of America that the foregoing is true and correct:
20          1.        I am over the age of 18 and competent to testify in this matter.
21          2.        I have been with the Employment Security Department since January 1, 2018, I
22   am the Director of the Policy, Data, Performance and Integrity Division. In that role, among
23   other things, I oversee employment-related data collection and analysis.
24

25
26


       DECLARATION OF DANIEL ZEITLIN                                     ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
                                                                               800 Fifth Avenue, Suite 2000
                                                                                   Seattle, WA 98104
                                                                                      (206) 464-7744
Case 2:20-cv-01105-JLR Document 22 Filed 07/16/20 Page 2 of 4
Case 2:20-cv-01105-JLR Document 22 Filed 07/16/20 Page 3 of 4
Case 2:20-cv-01105-JLR Document 22 Filed 07/16/20 Page 4 of 4
